     Case 4:18-cv-00244-WTM-CLR Document 20 Filed 04/12/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION



ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :               Civil Action File No.
                                    :               4:18-cv-00244-WTM-JEG
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                        PLAINTIFF’S MOTION FOR
                       ATTORNEYS’ FEES AND COSTS

      COMES NOW Plaintiff, Ashley F. Cummings, by and through counsel

undersigned, and pursuant to this Court’s April 1, 2019 Order, hereby submits

Plaintiff’s Motion For Attorneys’ Fees and Costs in accordance with Federal Rule

54(d)(2)(B). Plaintiff seeks $9,990.00 as a fully compensatory fee, and $652.01 in

costs to date for a total award of $10,642.01.

      The Court directed Plaintiff to provide supporting documentation regarding

fees and costs by April 12, 2019. As a result of the settlement of Plaintiff’s

underlying claims, Plaintiff is a prevailing party entitled to an award of reasonable

                                        -1-
     Case 4:18-cv-00244-WTM-CLR Document 20 Filed 04/12/19 Page 2 of 4




fees and costs pursuant to 29 U.S.C. § 216(b) (“The court in such action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

attorney’s fee to be paid by the defendant, and costs of the action.”)

      WHEREFORE, Plaintiff prays that the Court enter judgment for Plaintiff

and against Defendants for her fees and costs as set forth above, and as indicated in

Plaintiff’s Specification And Itemization In Support Of Motion For Attorneys’ Fees

And Costs, filed concurrently herewith.

      Respectfully submitted this 12th day of April 2019.

                                       PANKEY & HORLOCK, LLC


                                       By: /s/ Larry A. Pankey .          .
                                            Georgia Bar No. 560725
                                            Attorneys for Plaintiff
                                            1441 Dunwoody Village Parkway
                                            Suite 200
                                            Atlanta, Georgia 30338-4122
                                            Telephone: 770-670-6250
                                            Facsimile: 770-670-6249
                                            LPankey@PankeyHorlock.com




                                          -2-
     Case 4:18-cv-00244-WTM-CLR Document 20 Filed 04/12/19 Page 3 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION




ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :                Civil Action File No.
                                    :                4:18-cv-00244-WTM-JEG
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed Plaintiff’s Motion For

Attorneys’ Fees And Costs with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

attorneys of record:

                                 Charles Herman
                             Charles Herman Law
                        Charles@CharlesHermanLaw.com
                            Attorneys for Defendants




                                        -3-
Case 4:18-cv-00244-WTM-CLR Document 20 Filed 04/12/19 Page 4 of 4




Dated this 12th day of April 2019.

                                PANKEY & HORLOCK, LLC


                                By: /s/ Larry A. Pankey           .
                                     Georgia Bar No. 560725
                                     Attorneys for Plaintiff
                                     1441 Dunwoody Village Parkway
                                     Suite 200
                                     Atlanta, Georgia 30338-4122
                                     Telephone: 770-670-6250
                                     Facsimile: 770-670-6249
                                     LPankey@PankeyHorlock.com




                                 -4-
